Citation Nr: 1129627	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-24 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to initial increased ratings for service-connected radiculopathy of the bilateral lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2003 and January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In March 2009, the Veteran testified before the Board at a hearing that was held at the RO.  In June 2009, the Board remanded the issue of entitlement to TDIU for additional development.

As a preliminary matter, the Board observes that in May 2009, during the pendency of the TDIU appeal, the Veteran perfected his appeal of the initial ratings for service-connected radiculopathy of the bilateral lower extremities assigned by the RO in a January 2008 rating decision.  Therefore, the Board will assume jurisdiction and consider the issues.

Finally, the Board observes that in his August 2006 substantive appeal, the Veteran stated that the 40 percent schedular rating for his lumbar spine disability was well below what his condition dictated.  It is not clear to the Board whether that language was intended as a claim for an increased schedular rating for a low back disability.  Therefore, the RO should clarify from the Veteran whether he is seeking an increased schedular rating for his low back disability in addition to a TDIU and initial increased ratings for radiculopathy of the bilateral lower extremities.

The issues of entitlement to initial increased ratings for service-connected radiculopathy of the bilateral lower extremities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

Resolving doubt in favor of the Veteran, he is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service-connected disabilities, namely his service-connected back disability and associated radiculopathy of the bilateral lower extremities.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In June 2009, the Board found that the Veteran did not meet the necessary minimum percentage requirements for the assignment of a TDIU on a schedular basis as set forth in 38 C.F.R. § 4.16(a).  Nevertheless, the Board found that there was sufficient evidence to support entitlement to consideration for a TDIU on an extraschedular basis, as the evidence tended to show that his service-connected disabilities rendered him incapable of obtaining or retaining substantially gainful employment.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to an extraschedular evaluation is warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the case was remanded for such consideration in the first instance.

The June 2009 remand instructions provided that the Appeals Management Center (AMC) was to first adjudicate a separate claim of entitlement to service connection for a psychiatric disability and then, following that determination, refer the Veteran's TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration.  A review of the record does not indicate that the Veteran's claim for service connection for psychiatric disability was adjudicated prior to referral of the TDIU claim to the Director of the Compensation and Pension Service; indeed, it does not appear that the claim was adjudicated at all.  Nevertheless, in light of the Board's decision to grant a TDIU herein, the Board finds that further remand for compliance with the June 2009 remand instructions is unnecessary.

Thus, the case having been remanded for referral to the Director of the Compensation and Pension Service, and such development having been accomplished, the question before the Board is whether the Veteran is entitled to a TDIU on an extraschedular basis. 

Based upon the medical evidence of record, the Board finds that a TDIU on an extraschedular basis is warranted in this case. 

Here, service connection is in effect for a low back disability, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; allergic rhinitis, rated as 10 percent disabling; and erectile dysfunction, rated as zero percent disabling, for a combined schedular rating of 60 percent.  Thus, the minimum percentage requirements for the assignment of a TDIU are not met and the Board finds that assignment of a schedular TDIU rating is not warranted.  38 C.F.R. § 4.16(a) (2010).

Nevertheless, the Board finds that there is evidence to support a finding that the Veteran meets the requirements for a TDIU on an extraschedular basis as the evidence shows that his service-connected disabilities, when considered in light of occupational experience, render him incapable of obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1  (2001).

The record shows that the Veteran completed at least some college and worked post service as a quality control technician for approximately 25 years.  He has not worked since January 2003, at which time he opted for early retirement due to his back disability.  He reports that despite requests, his employer was unable to place him in a less physically demanding position within the company.

In March 2003, the Veteran was afforded a VA examination.  The examiner noted that prior imaging of the Veteran's spine revealed degenerative changes in the lumbar spine and compression of the L5 nerve root on the left.  It was also noted that an EMG the prior year revealed changes at L3-4 but no changes in the extremity.  Physical examination was essentially normal.  The examiner diagnosed a history of lumbar strain with previous radiculopathy and normal physical findings and opined that the Veteran's combination of medical disabilities were not sufficient to render him totally disabled.  The examiner indicated that discomfort with repetitive bending was common in those of similar age.  Based on x-rays and a normal physical examination, the examiner found that the Veteran was not totally disabled.

Also in March 2003, the Veteran's treating physician provided a statement to the effect that the Veteran suffered from recurring attacks of severe intervertebral disc syndrome with only minimal relief, degenerative disc disease, and lumbar radiculopathy on the right side involving multiple nerve roots.  The physician noted that the Veteran's back pain had become more severe and resulted in the Veteran's inability to perform his usual job function.

In April 2004, the Veteran was found to be disabled as of January 2003 by the Social Security Administration (SSA).  Specifically, the Veteran was found disabled due primarily to his back disability, but also due to chronic rhinitis, for which he is also service-connected.  The SSA determined that the Veteran's low back disability and associated radiculopathy rendered him disabled for jobs requiring medium exertion and further found that the Veteran did not have transferable skills to light work.

In a July 2004 statement, the Veteran reported use of a cane and/or a back brace approximately 80 to 90 percent of the time.  He reported that those devices were prescribed by his treating physician.

VA medical records dated from May 2004 to May 2006 show ongoing treatment for chronic low back pain and symptoms of radiculopathy, including prescription of a TENS unit.  Those records also note that the Veteran ambulated with a cane but still experienced pain in both legs after one block.

In January 2007, the Veteran attended a VA spine examination.  Pursuant to physical examination of the Veteran and imaging of the lumbar spine, degenerative joint disease of the lumbar spine with a herniated disc was diagnosed.  The examiner noted significant effects on occupational functioning, to include decreased mobility, decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength of the lower extremity, and pain.  

In October 2007, the Veteran was afforded another VA examination.  He reported low back symptoms to include stiffness, weakness, and pain.  The pain traveled to the lower extremities and could be elicited by physical activity, stress, and use of a walking cane.  His symptoms also occurred from sitting, walking over distances, and standing for long periods of time.  The Veteran stated that his spine condition did not cause incapacitation.  However, the examiner noted functional impairment to include the inability to hold gainful employment due to lower back pain.  The examiner noted that the Veteran could not walk far, experienced leg weakness upon walking one block, walked very slowly and in pain, used a cane, experienced back pain on walking up stairs, and could not lift.  The examiner diagnosed intervertebral disc syndrome with degenerative arthritis of the lumbar spine affecting both lower extremities and the sciatic nerve with erectile dysfunction.

VA medical records thereafter show complaints related to the low back in July 2009 and August 2009.

In August 2009 and September 2009 statements, the Veteran's treating physician indicated the Veteran was totally disabled per Social Security guidelines, that his back condition was at least as likely as not related to his military service, and that his disability would be considered moderate to severe.

In December 2009, pursuant to the Board's June 2009 remand instructions, the Veteran underwent a social and industrial survey.  It was noted that the Veteran completed high school and earned a Bachelor of Arts degree in finance and business after the military.  The Veteran's history of a back injury and rhinitis in the military were also noted.  The Veteran stated that his job performance had always been good, and that he adjusted and adapted well to new situations.  However, he reported that he was forced to retire because his employer was unwilling to make adjustments to his work activities to accommodate his worsening medical condition.  The Veteran reported that he could get up and do things around the house.  He reported getting on the computer, writing emails, and running errands.  He also liked to work in the garden and travel when he could.  He stayed up late in order not to sleep more than six hours because inactivity aggravated his physical condition.  Based on review of the claims file and examination of the Veteran, the examiner noted that the Veteran had demonstrated responsible work behavior until he had to stop working due to a worsening medical condition and his employer's unwillingness to make accommodations or move him to another position that would be less physically demanding.  The examiner found that the Veteran's chronic pain limited the activities that he could enjoy and participate, in addition to contributing to his emotional stress level and keeping him socially isolated.  

In a September 2010 addendum, the December 2009 VA examiner noted a review of the Veteran's records and indicated that it was clear that the Veteran was not able to function in a work situation because his back condition made it difficult for him to be present on a daily basis.  The Veteran did not know from day to day how much he could tolerate.  The examiner noted that the Veteran had a good work history until his deteriorating back condition made him an unreliable employee.  The examiner opined that the Veteran's service-connected disability rendered him unemployable.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The evidence tends to show that the Veteran's low back disability and associated radiculopathy of the bilateral lower extremities prevent employability.  Significantly, the January 2007, October 2007, and December 2009 VA examination reports note functional impairment and significant effects on occupational functioning due to the Veteran's service-connected low back disability and associated radiculopathy, and the September 2010 addendum deemed the Veteran unemployable due to his low back disability.  That opinion was based on examination of the Veteran and a review of the claims file and was supported by rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the September 2010 opinion constitutes the most recent medical evidence of record and was undertaken directly address the issue on appeal.  Moreover, the Veteran has been found to be disabled by the SSA based solely on service-connected disabilities, and the Veteran's treating physician has provided statements indicating that the Veteran's low back disability impairs his ability to perform his usual job.  

In contrast, the March 2003 VA opinion, indicating that the Veteran was not totally disabled due to his combination of medical disabilities, is of low probative value, as the Veteran's statements regarding the occupational effects of his disability were not considered.  Moreover, there is no indication that the examiner based his findings on a review of the Veteran's claims file.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). To ensure a thorough examination and evaluation, the Veteran's low back disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).

Accordingly, in light of the Veteran's apparent unemployability based upon his service-connected disabilities, a TDIU is warranted in this case. 

For the foregoing reasons, the Board concludes that the evidence is in favor of the Veteran's claim, and entitlement to TDIU is granted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation based upon individual unemployability is granted.


REMAND

Regarding the issue of entitlement to initial increased ratings for service-connected radiculopathy of the bilateral lower extremities, the Veteran requested a video conference hearing in his May 2009 substantive appeal.  To date no such hearing has been scheduled or conducted.  He has a right to this hearing.  A remand is required for a videoconference hearing to be scheduled.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


